DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on June 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,488,535 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the prior art does not teach or fairly suggest the use of a machine-implemented method comprising precompensating for the effects of diffraction and wave-optical interference on an apparatus comprising a sensor and a physical aperture pattern constructed to emulate a result of a desired aperture pattern if the desired aperture pattern did not produce wave-optical interference and diffraction effects, the physical aperture pattern receiving radiation from a scene and pre-compensating for the wave-optical interference and diffraction effects of the desired aperture pattern, taking advantage of wave-optical interference and diffraction effects of the physical aperture pattern to project a radiation pattern, the radiation pattern projected in a desired overlapping pattern that would have resulted if the physical aperture pattern had the desired aperture pattern but without the wave-optical interference and diffraction effects, in conjunction with the other limitations of the claims.
As for claim 15, the prior art does not teach or fairly suggest the use of an apparatus for precompensating for the effects of diffraction and wave-optical interference comprising a sensor and a physical aperture pattern constructed to emulate a result of a desired aperture pattern if the desired aperture pattern did not produce wave-optical interference and diffraction effects, the physical aperture pattern to receive radiation from a scene and pre-compensate for the wave-optical interference and diffraction effects of the desired aperture pattern, taking advantage of wave-optical interference and diffraction effects of the physical aperture pattern to project a radiation pattern, the radiation pattern projected in a desired overlapping pattern that would have resulted if the physical aperture pattern had the desired aperture pattern but without the wave-optical interference and diffraction effects, in conjunction with the other limitations of the claims.
As for claims 2-14 and 16-28, the reasons for allowance of these claims is due at least to their dependency upon allowable claims 1 and 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LIN YE/Supervisory Patent Examiner, Art Unit 2697